Citation Nr: 0817324	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-10 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri


THE ISSUE

Reinstatement of eligibility for fee basis medical and dental 
care.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had unverified service from March 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 adverse action of the 
Department of Veterans Affairs (VA) Medical Center in St. 
Louis Missouri.    

The veteran has been represented by two different attorneys 
during the course of this appeal.  The veteran's second 
attorney, M.L., informed VA in a letter dated in November 
2007 that he had to terminate his representation as of that 
date.  The veteran is currently unrepresented.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeal, dated in April 2006, he 
requested a video conference hearing at the Farmington VA 
Medical Clinic.  In response to the veteran's request, the RO 
scheduled him for a video conference hearing to take place at 
the RO in July 2007.  In July 2007, the veteran's attorney, 
M.L., filed a motion with the Board to reschedule the video 
conference hearing.  M.L. stated that the veteran's service-
connected disability prevented him from traveling outside his 
local area and requested that the hearing take place at the 
VA Medical Clinic in Farmington.  In September 2007, the 
Board granted the veteran's request to reschedule his Board 
hearing.  

Unfortunately the Board is unable to grant the veteran's 
request for a video conference to take place at the VA 
Medical Clinic in Farmington.  However, due to the veteran's 
pending request for a hearing, the Board must remand this 
case so that another video conference hearing can be 
scheduled at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at the RO at the 
earliest possible date.  The veteran 
should be notified that the Board is 
unable to provide a hearing at the VA 
Medical Clinic in Farmington and that the 
hearing must be conducted at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

